101 Mich. App. 805 (1980)
300 N.W.2d 703
CHARTER TOWNSHIP OF MERIDIAN
v.
CITY OF EAST LANSING
Docket No. 49881.
Michigan Court of Appeals.
Decided November 21, 1980.
Foster, Swift, Collins & Coey, P.C. (by David VanderHaagen and William K. Fahey), for plaintiffs.
McGinty, Halverson, Brown & Jakubiak, P.C. (by Dennis E. McGinty and Thomas M. Hitch), for the City of East Lansing.
Amicus Curiae: Michigan Townships Association (by Bauckham, Reed, Lang, Schaefer & Travis, P.C.).
Before: ALLEN, P.J., and D.E. HOLBROOK, JR. and J.H. PIERCEY,[*] JJ.
*807 D.E. HOLBROOK, JR., J.
The instant case involves a so-called "pistol zone" annexation matter. Some years ago Michigan State University was annexed to the City of East Lansing; subsequently, the University built new dormitories. As it turned out the line dividing the annexed portions of the University campus from those portions which remained in the Charter Township of Meridian ran through the dormitories, so that some university students living inches from one another were required to vote in different municipalities. On July 26, 1979, petitions were presented to the Ingham County Clerk pursuant to § 34(5) and (6) of the charter township act, MCL 42.34; MSA 5.46(34), seeking annexation of the "pistol zone" to the City of East Lansing. On August 15, 1979, the clerk certified the petitions as containing the requisite number of signatures and being in suitable form and, pursuant to the Charter Township statute, directed that the annexation matter be submitted at the November 6, 1979, general election. The Election Scheduling Committee of the County of Ingham on August 29, 1979, confirmed the election date. At the general election then held, the annexation petition was approved by a two-to-one vote of East Lansing voters and by an almost four-to-one margin by those living in the "pistol zone" itself.
Upset with the loss of possibly more than $100,000 annually in Federal and state revenue sharing funds, the Charter Township of Meridian attempted to invalidate the annexation referendum. On January 23, 1980, the Ingham County Circuit Court declared the annexation election invalid on the grounds that subsections (5) and (6) of § 34 of the charter township act, MCL 42.34; MSA 5.46(34), were unconstitutional. Defendant City of East Lansing appealed as of right. Pending decision, *808 this Court issued an order staying the circuit court judgment.
The trial court held that 1978 PA 591, essentially a properly edited version of 1978 PA 242, amends § 9(11) of the home rule cities act, MCL 117.9(11); MSA 5.2088(11), in violation of Const 1963, art 4, § 25, which provides:
"No law shall be revised, altered or amended by reference to its title only. The section or sections of the act altered or amended shall be reenacted and published at length."
The trial court held that subsections (5) and (6) of § 34 of the charter township act are a wholesale repeal of § 9(11) of the home rule cities act, and accordingly in violation of art 4, § 25.
In this conclusion the trial court erred. 1978 PA 591, the statute at issue, is an act complete within itself, containing provisions regarding annexation of portions of charter townships to contiguous cities or villages. The act requires reference to no other act regarding annexation for a determination of the import of its provisions or in order for it to be effectuated. An act thus complete within itself, even though repealing by implication another statute, is not one of the evils sought to be prevented by art 4, § 25 and is thus not a violation of that constitutional provision. In re Wright, 360 Mich. 455; 104 NW2d 509 (1960), Washtenaw County Road Comm'rs v Public Service Comm, 349 Mich. 663; 85 NW2d 134 (1957), Lafayette Transfer & Storage Co v Public Utilities Comm, 287 Mich. 488; 283 N.W. 659 (1939), Spillman v Weimaster, 275 Mich. 93; 265 N.W. 787 (1936), People v Marxhausen, 204 Mich. 559; 171 N.W. 557 (1919), People v Daily, 178 Mich. 354; 144 N.W. 890 (1914), People *809 v Walter Johnson, 85 Mich. App. 654, 659-660; 272 NW2d 605 (1978).
The second reason advanced by the trial court, that the act fails to indicate sufficient standards for exercise of the authority granted and delegated to the county clerk therein, is likewise unsupportable on this record. The pertinent section is subsection (6), which provides, in relevant part:
"If a petition is filed pursuant to subsection (5), the county clerk, after determining the validity of the petition, shall order a referendum on the question of annexation."
The county clerk testified that in determining the validity of the petition, he referred to other statutes, including the home rule cities act, which contain specifications for the form, circulation, and notarization of petitions relating to election matters. The trial court felt that this involved unbridled discretion by the county clerk. This conclusion was clearly erroneous.
Numerous statutes in this state deal with the form of petitions and the manner by which signatures on petitions are checked for validity. No allegation has been made in this case that the county clerk applied any inappropriate standard in certifying the petitions filed with him regarding this annexation as valid, or that some other standard should have been applied and, if applied, would have led to the invalidating of these petitions.
Matters of concern to one inquiring as to the validity of petitions would be whether the requisite number of signatures required by the statute, in this case 20 percent of the electors of the city, are present, meaning that the signatures must be checked, as with any election petition, against *810 those on file with the county clerk regarding eligible voters. The petitions must have been circulated only in the affected area, must bear the names and signatures of the circulators, and must be in sufficiently clear terms so that those signing the petition can be assumed to have understood to what it was they were appending their signatures. As a 200-year history of democracy in this country and nearly 150 years in this state have given county clerks substantial experience in such matters, ample standards exist by which clerical discretion in determining the validity of such petitions can be guided, measured, and restricted. As a general principle, all doubts as to technical deficiencies or failure to comply with the exact letter of procedural requirements are resolved in favor of permitting the people to vote and express their will on any proposal subject to election. Boucher v Engstrom, 528 P2d 456, 562 (Alas, 1974), Cope v Toronto, 8 Utah 2d 255; 332 P2d 977 (1958); see also, Thompson v Secretary of State, 192 Mich. 512, 521-522; 159 N.W. 65 (1916), Alexander v Mitchell, 119 Cal App 2d 816; 260 P2d 261 (1953), Brownlow v Wunsch, 103 Colo 120; 83 P2d 775 (1938). The results of the election may be deemed to cure any procedural deficiencies resulting in placement of the question on the ballot. State ex rel Graham v Board of Examiners, 125 Mont. 419; 239 P2d 283 (1952), Brown v Morris, 365 Mo 946; 290 S.W.2d 160 (1956), City of Jackson v Comm'r of Revenue, 316 Mich. 694, 716-719; 26 NW2d 569 (1947).
In view of the foregoing the judgment of the trial court is reversed and the annexation held valid by this Court. No costs, a public question involved.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.